Citation Nr: 1824828	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  12-12 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel




INTRODUCTION

The Veteran served on active duty from March 1959 to October 1982, including service in the Republic of Vietnam.  He died in June 2009.  The appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The case was previously before the Board in September 2016 when it was remanded for further development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran died in June 2009.

2.  The Veteran's death certificate reports that the cause of death was respiratory arrest due to aspiration due to massive ascites due to metastatic sarcomatoid renal cell carcinoma.

3.  At the time of the Veteran's death service connection was not in effect for any disability.

4.  The preponderance of the evidence shows that the Veteran's cause of death was not manifested during the Veteran's period of active service and it has not otherwise been shown to be related to military service, to include presumed exposure to herbicides.

CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C. § 1310 (2012); 38 C.F.R. § 3.312 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that the Veteran's death is due to exposure to herbicides in service.  

The death of a Veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312 (a).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto.  38 C.F.R. § 3.312 (b).  A contributory cause of death is one that contributed substantially or materially to death, combined to cause death, and aided or lent assistance to the production of death.  38 C.F.R. § 3.312 (c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.  Generally, in order to establish service connection for the cause of death, there must be (1) evidence of death; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and death.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

The Veteran served in the Republic of Vietnam and his exposure to herbicides is conceded.  38 C.F.R. § 3.307 (a).

If a Veteran was exposed to an herbicide agent during active service specific disabilities identified by regulation shall be service-connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied.  38 C.F.R. § 3.309 (e).  Renal cancer is not a disability that has been presumptively associated with herbicide exposure.  38 C.F.R. § 3.309 (e).

Where the evidence does not warrant presumptive service connection, an appellant is not precluded from establishing service connection for disability due to exposure to herbicides with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In a statement dated in August 2009 the appellant reported that the Veteran was diagnosed with kidney cancer in April 2009.  His left kidney and lymph nodes were removed in May 2009.  The pathology report noted that the cancer had sarcomatoid features, and that they were told to check on the possibility that Agent Orange might have been a contributing factor.  She reported that the Veteran served in Vietnam and that the only visible side-effect after his tour was a rash that reoccurred periodically.  She stated that they were not sure if Agent Orange could be reason for the rash, that the Veteran was unable to father a child, that he had prostate and bladder problems, and/or that his cancer had sarcomatoid features that made it more difficult to treat.  

In the terminal discharge summary dated in June 2009 the Veteran's final diagnoses were noted to be rapidly progressive sarcomatoid left-sided renal cancer; extensive retroperitoneal and pulmonary metastases secondary to rapidly progressive sarcomatoid left-sided renal cancer; sepsis; massive ascites; vomiting secondary to increased abdominal pressure with aspiration; and respiratory failure.

The Veteran's death certificate reveals that the Veteran died in June 2009.  The cause of death was listed as respiratory arrest due to aspiration due to massive ascites due to metastatic sarcomatoid renal cell cancer.

Pursuant to the Board remand, a VA medical opinion was obtained in February 2017.  The examiner discussed the Veteran's military service treatment notes, including May 1974 notes regarding the kidneys.  The examiner identified and discussed private and VA treatment notes as well as lay statements from the appellant.

The examiner rendered the opinion that the Veteran's metastatic sarcomatoid renal cell carcinoma is less likely than not (less than 50 percent) related to the presumed exposure to herbicides in Vietnam.  The examiner cited to medical literature reporting that the cause for renal cell carcinoma is not known and that the factors that increase the risk for kidney cancer include that of older age, smoking, obesity, hypertension, treatment for kidney failure and certain inherited syndromes for example.  The examiner noted that the information from the medical records demonstrates that the Veteran had the risk factors of his advanced age, hypertension, and long term cigarette smoking, which would have predisposed him to develop the renal cancer.  The examiner stated that while it has been claimed that the Agent Orange exposure may have caused this malignancy, this so far is only a theoretical consideration which has not been proven.  As a result more credence is given to the known risk factors that the Veteran had which could have contributed to the development of his cancer.

The examiner also rendered the opinion that the Veteran's metastatic sarcomatoid renal cell carcinoma is less likely than not to his in-service treatment in May 1974 for his kidney.  The examiner stated that the investigation that occurred in May 1974 for the Veteran's irregular contours of his left kidney revealed that there was no evidence of a mass, tumor, or cyst.  The examiner reported that the most likely explanation was that the shape's presence was due to developmental reasons.  The examiner stated that such formations are benign and would not have predisposed the Veteran to later renal problems including that of a malignancy.  The service records also do not demonstrate that any other kidney condition was present while on active duty as determined by either the treatment notes, clinical course of the Veteran, or in his many later history and physical examinations.  The examiner indicated that consequently, it would not be likely that complications from his military service would be expected to resurface later on in his life.  This was noted to be given further credence in that when further problems did arise with the claimed issue in 2009, it was many years after the events in the military service.  The examiner stated that this considerable period of time after the Veteran left the military would have severed any causal connection to the current issue.  Other more likely explanations would have arisen in this interval so as to result in the recent situation.  The examiner reported that an alternative explanation does exist for the development of the Veteran's later kidney cancer.  The Veteran did have the risk factors of his advancing age, hypertension, and long term cigarette smoking.  The examiner opined that these factors would have made it more likely for the Veteran to have developed this problem as compared to the unrelated, benign condition in the military service.

Service connection for the cause of the Veteran's death is not warranted.  The Board acknowledges that the Veteran served in the Republic of Vietnam and, therefore, is presumed to have been exposed to herbicides in service.  However, as noted above, renal cancer is not a disability for which presumptive service connection is warranted based upon exposure to herbicides.  Therefore, service connection on a presumptive basis is not warranted.  

Service treatment records were noted to reveal treatment for a kidney complaint in May 1974.  However, the Veteran was not noted to have any kidney disorder upon separation from service.  A VA medical opinion was obtained in February 2017.  After consideration of the Veteran's medical records, the lay statements of record, and medical literature, the examiner rendered the opinion that the Veteran's renal cancer was not related to the Veteran's active service, including the May 1974 treatment.  The examiner provided the rationale that the irregular contour of the Veteran's left kidney identified in service was most likely due to developmental reasons and would not have predisposed the Veteran to later problems.  In addition, the Veteran did not have any further left kidney problems in service and did not develop his terminal renal cancer until many years after separation from service.  Finally, the examiner based the opinion on the Veteran's identified risk factors for developing renal cancer.  The examiner also rendered the opinion that the Veteran's renal cancer was not related to the presumed exposure to herbicides in service.  In rendering the opinion, the examiner cited to medical literature, identified risk factors for the development of renal cancer, and indicated that there has not been a proven connection of renal cancer to herbicide exposure.

The Board acknowledges that the Veteran's representative argued in a statement dated in April 2018, that the medical opinion is inadequate.  It was argued that the opinion is inadequate because there is no mention of any diseases on the VA's presumptive Agent Orange list that may be related in some manner to the Veteran's cancer, that there is no indication that the examiner investigated VA resources, and that the medical opinion does not reveal a review of VA's epidemiological studies on Vietnam Veterans.

The Board finds the opinion adequate.  In rendering the medical opinion, the examiner provided a thorough discussion of the relevant medial records and lay statements of record, and discussed medical literature relevant to the Veteran's terminal renal cancer.  The Veteran's diagnosed cause of death is not identified on the list of disabilities associated with Agent Orange exposure and the examiner found that an association between the Veteran's cancer and herbicide was not proven.  As such, the Board finds the VA opinion to be adequate and highly probative.

The appellant's statement that she and the Veteran were told to check on the possibility that Agent Orange might have been a contributing factor.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428(2011).  However, the etiology of the Veteran's cancer extends beyond an immediately observable cause-and-effect relationship and thus, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1372. 

As the preponderance of the evidence, including the VA examiner's opinions, is against a finding that the Veteran had metastatic sarcomatoid renal cancer due to active service or exposure to herbicides in service, service connection for the cause of the Veteran's death is denied.


ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


